                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-Mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-Mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-Mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139-5974
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                             UNITED STATES DISTRICT COURT
                                                                                            10                                      DISTRICT OF NEVADA
                                                                                            11
                                                                                                 HSBC BANK USA, N.A., AS TRUSTEE FOR Case No. 2:17-cv-00016-RFB-EJY
                                                                                            12   THE LMT 2006-7 TRUST FUND,
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13                        Plaintiff,
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 vs.
                                                                                            14                                                   [PROPOSED] SUPPLEMENTAL ORDER
                                                                                                 ESTRELLA II HOMEOWNERS’                         GRANTING SFR INVESTMENTS POOL
                                                                                            15   ASSOCIATION, a Nevada non-profit                  1, LLC’S MOTION FOR SUMMARY
                                                                                                 corporation; SFR INVESTMENTS POOL 1,                        JUDGMENT
                                                                                            16   LLC, a Nevada limited liability company;
                                                                                            17                        Defendants.
                                                                                            18   SFR INVESTMENTS POOL 1, LLC,
                                                                                            19                     Counter/Cross Claimant,
                                                                                                 vs.
                                                                                            20
                                                                                                 HSBC BANK USA, N.A., AS TRUSTEE FOR
                                                                                            21   THE LMT 2006-7 TRUST FUND; ASHAR
                                                                                                 W. MUJTABA, an individual,
                                                                                            22
                                                                                                                   Counter/Cross Defendants.
                                                                                            23

                                                                                            24          Before the Court came Estrella II Homeowners’ Association’s (“Association”) Motion for
                                                                                            25   Summary Judgment [ECF No. 50] and SFR Investments Poo1, LLC’s (“SFR”) Motion for
                                                                                            26   Summary Judgment [ECF No. 51] each against HSBC Bank USA, N.A., as trustee for the LMT
                                                                                            27   2006-7 Trust Fund (“Bank”). Having considered the Bank’s respective Responses [ECF Nos. 53
                                                                                            28

                                                                                                                                               -1-
                                                                                             1   and 54] and SFR and the Association’s respective Replies [ECF Nos. 56 and 57], and for all the

                                                                                             2   reasons stated on the record, the Court rules as follows:

                                                                                             3          IT IS HEREBY ORDERED that SFR’s Motion for Summary Judgment is GRANTED and

                                                                                             4   the Association’s Motion for Summary Judgment is GRANTED. The nonjudicial foreclosure sale

                                                                                             5   conducted on July 1, 2014 extinguished all junior interests in the Property, including the deed of

                                                                                             6   trust recorded as Instrument No. 20060526-0002958. As a result, the Bank, its successors or

                                                                                             7   assigns, has no enforceable lien, interest or property right in the real property located at 6243

                                                                                             8   Copper Light Street, Las Vegas, Nevada 89081; Parcel No. 124-25-512-057.

                                                                                             9          Additionally, as a result of the Association’s foreclosure sale, Ashar W. Mujtaba, his

                                                                                            10   successors or assigns, has no right, title or interest in the real property located at 6243 Copper

                                                                                            11   Light Street, Las Vegas, Nevada 89081; Parcel No. 124-25-512-057.

                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26   …

                                                                                            27   …

                                                                                            28   …

                                                                                                                                                 -2-
                                                                                             1                              HSBC Bank USA, N.A. v. Estrella II Homeowners’ Association, et al.

                                                                                             2                                                                            2:17-cv-00016-RFB-GWF

                                                                                             3          The Court further finds that there is no basis to support the lis pendens in this case as Bank

                                                                                             4   has no existing interest in the Property. The lis pendens recorded against the Property in the Official

                                                                                             5   Records of the Clark County Recorder as Instrument No. 20150512-0002931 and Instrument No.

                                                                                             6   20170113-0000966 shall therefore be expunged.

                                                                                             7
                                                                                                                August 23, 2019
                                                                                                        DATED: __________________
                                                                                             8
                                                                                                                                                        __________________________________
                                                                                             9                                                          RICHARD F. BOULWARE, II
                                                                                                                                                        UNITED STATES DISTRICT JUDGE
                                                                                            10
                                                                                                  Submitted by:                                      Approved as to Form and Content:
                                                                                            11
                                                                                                  Kim Gilbert Ebron                                  Wright Finlay & Zak LLP
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                  /s/ Jason G. Martinez______________                /s/ Lindsay D. Robbins_________________
KIM GILBERT EBRON




                                                                                            13    Jason G. Martinez, Esq.                            Lindsay D. Robbins, Esq.
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  Nevada Bar No. 13375                               Nevada Bar No. 13474
                                                                                            14    7625 Dean Martin Drive, Ste 110                    7785 W. Sahara Avenue, Suite 200
                                                                                                  Las Vegas, Nevada 89139                            Las Vegas, Nevada 89117
                                                                                            15    Attorneys for SFR Investments Pool 1, LLC          Attorneys for HSBC Bank USA, N.A.
                                                                                            16    Approved as to Form and Content:
                                                                                            17    Lipson Neilson P.C.
                                                                                            18    /s/ Amber M. Williams______________
                                                                                                  Amber M. Williams, Esq.
                                                                                            19    Nevada Bar No. 12301
                                                                                                  9900 Covington Cross Drive, Suite 120
                                                                                            20    Las Vegas, Nevada 89144
                                                                                                  Attorneys for Estrella II Homeowners’
                                                                                            21    Association
                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                  -3-
